United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.C., Appellant
and
U.S. POSTAL SERVICE, SOUTHEASTERN
PROCESSING & DELIVERY CENTER,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1333
Issued: February 18, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On May 15, 2013 appellant, through counsel, filed a timely appeal of a February 19, 2013
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant established bilateral brachial plexopathy or other bilateral
injuries in his upper extremities causally related to his employment, as alleged.
On appeal, appellant, through counsel contended that the record does not prove that the
impartial medical examiner was properly chosen. He also contends that appellant should have
been referred to a neurologist for an impartial medical examination. Counsel argued that the
statement of accepted facts did not accurately portray appellant’s employment duties. He also
1

5 U.S.C. § 8101 et seq.

discussed the medical evidence of record and contended that there was abundant evidence that
appellant suffered from bilateral plexus and upper extremity conditions as a result of performing
his repetitive employment duties.
FACTUAL HISTORY
This case has previously been before the Board. In a decision dated September 28, 2009,
the Board found that the opinion of appellant’s Board-certified orthopedic surgeon, Dr. Scott M.
Fried, was sufficient to require further development of the record.2 The Board noted that
although Dr. Fried indicated that appellant had prior surgery on his shoulder causally related to
another accepted claim,3 he opined that it was not that surgery, but rather postsurgery motion of
the shoulder, that caused the nerve damage. The Board found that Dr. Fried’s report was
sufficient, in the absence of any opposing medical evidence, to require further development of
the record.
By letter dated November 13, 2009, appellant’s counsel asked to participate in the
selection of an impartial specialist, should a referral be necessary. He noted that the reason for
the request was to assure that appellant received an impartial evaluation. Counsel reiterated this
request repeatedly throughout the extensive history of this case.
On December 10, 2009 OWCP referred appellant to Dr. Kevin F. Hanley, a Boardcertified orthopedic surgeon, for a second opinion. In a January 5, 2010 report, Dr. Hanley
diagnosed:
(1) impingement syndrome, left shoulder, characterized by left shoulder
strain/sprain, tenosynovitis of the biceps and arthritis of the acromioclavicular (AC) joint; and
(2) ill-defined symptoms in both upper extremities consistent with ulnar neuropathy. He opined
that there was no sign that appellant suffered from a work-related brachioplexus condition.
Although Dr. Hanley recommended further testing, he doubted that it would show brachioplexus
pathology. In response to questions from OWCP, in a March 23, 2010 letter, Dr. Hanley noted
that he did not believe that the proposed brachioplexus pathology, if it existed, had anything to
do with the initial case or subsequent work exposure.
In a March 10, 2010 electrodiagnostic impression, Dr. Ernest M. Baran, a Board-certified
physiatrist, noted that the electrophysiologic studies supported a diffuse right brachial plexopathy
and on the left side an irritative lesion of the brachial plexus. He further explained that, from the
physical examination, he strongly suspected that the right arm/shoulder symptoms were the basis
of a plexopathy rather than a radiculopathy, and stated that a cervical spine MRI scan study may
wish to be considered to rule out that a lesion might be contributing to the upper extremity
symptoms.
In a decision dated March 31, 2010, OWCP denied appellant’s claim because the
requirements were not met for establishing that he sustained an injury as defined by FECA. It
2

Docket No. 09-597 (issued September 28, 2009). On January 4, 2008 appellant, then a 60-year-old mail clerk,
filed an occupational disease claim (Form CA-2) for bilateral brachial plexus and a shoulder condition.
3

OWCP No. xxxxxx973. Appellant’s traumatic injury claim was accepted by OWCP for left shoulder condition,
sustained on May 3, 2005, for which appellant underwent surgery on April 7, 2007. Following this surgery, he
returned to light-duty work.

2

found that the weight of the medical evidence was represented by the report of Dr. Hanley. On
April 6, 2010 appellant requested an oral hearing before an OWCP hearing representative.
In an April 5, 2010 report, Dr. Steven J. Valentino, an osteopath, diagnosed appellant
with residual impingement syndrome of the shoulder, brachial plexopathy, multiple neuropathies
and cervical degenerative disc disease. He believed that the majority of appellant’s complaints
were coming from nerve irritation in the brachial plexus as well as the neuropathies identified on
his electromyogram (EMG). Dr. Valentino noted that while appellant has aggravated cervical
degenerative disc disease, he believed that this was playing less of a role than brachial plexus
abnormalities.
At the hearing held on July 20, 2010, appellant’s counsel argued that appellant’s bilateral
carpal tunnel syndrome, his ulnar and brachial plexopathy and shoulder conditions should be
accepted. In the alternative, he argued that a new second opinion should be required as
Dr. Hanley did not provide a report with any probative value.
Appellant continued to submit reports from Dr. Fried. In a comprehensive July 26, 2010
report, Dr. Fried concluded that appellant sustained significant injury to his right and left upper
extremities secondary to his work at the employing establishment. He noted that although
appellant had a traumatic injury to his left shoulder in May 2005 which resulted in the need for
an open operative repair in April 2007, he also sustained significant injury to both right and left
upper extremities. Dr. Fried stated that the activities he performed from the repetitive reaching,
grasping, pulling, pushing and lifting activities with both right and left upper extremities resulted
in a cumulative trauma disorder with repetitive strains to his neck, shoulders, both elbows and
forearms and hands and wrists, which resulted in traumatic neuropathies and progressive rotator
cuff tendinitis. He further noted that appellant developed a progressive adhesive capsulitis at the
left shoulder and rotator cuff injury on the right secondary to his work activities and an
aggravation of his left shoulder May 2005 injury. Dr. Fried noted continued and progressive
aggravations of appellant’s bilateral upper extremity conditions including the brachial
plexopathy, rotator cuff injuries right and left, and the median nerve carpal tunnel involvement
secondary to the repetitive activities he performed.
By decision dated October 4, 2010, the hearing representative vacated OWCP’s
March 31, 2010 decision and remanded the case. He noted that Dr. Hanley did not have all of
the evidence needed to form a rationalized medical opinion, and that another second opinion
evaluation was necessary. The hearing representative also ordered that case file numbers
xxxxxx920 and xxxxxx973 be combined.
The record contains a second opinion report by Dr. Stuart J. Gordon, a Board-certified
orthopedic surgeon, dated October 4, 2010, which was requested in OWCP File No. xxxxxx973.
He examined appellant on October 4, 2010 and diagnosed preexisting degenerative disease,
cervical spine, left shoulder; diffuse neurologic abnormalities per available records, concerning a
component of diabetic peripheral neuropathy, cannot relate, to a reasonable degree of medical
certainty; relationship to left shoulder surgery; and status post left shoulder arthroscopic
treatment, chronic shoulder pain, debridement of degenerative disease, impingement, biceps
tenotomy, distal clavicle excision. Dr. Gordon opined that it was reasonable to relate the left
shoulder sprain, biceps tenosynovitis, and left shoulder arthritis to the date of injury; but stated

3

that the biceps tenosynovitis and shoulder arthritis were an aggravation of underlying
degenerative problems. He noted that he could not relate the neurologic issues directly to the
date of injury and would defer to an opinion of a neurologist regarding this specific component.
Dr. Gordon recommended a neurologic independent medical evaluation to determine if
appellant’s neurologic complaint was related to the date of injury or was incidental and related to
chronic disease, diabetic peripheral neuropathy.
On remand, OWCP referred appellant for a second opinion examination by Dr. Steven
Mandel, a Board-certified neurologist, which occurred on December 7, 2010. Dr. Mandel opined
on December 8, 2010 that, based on appellant’s clinical symptomatology, supported by the EMG
study, his diagnosis was left brachial plexopathy, left cubital tunnel and left median neuropathy
attributable to his accepted injury of May 3, 2005. He noted that supporting appellant’s clinical
complaints were objective physical findings and EMG findings. Dr. Mandel noted that appellant
initially injured his left shoulder and that consistent with left shoulder injury was involvement of
the left brachial plexus. He noted that appellant had difficulty with the use of the left arm and
that may result in additional entrapments, based upon the presence of a brachial plexopathy, and
therefore, the cubital tunnel and ulnar neuropathy were considered to be employment related.
Dr. Mandel opined that appellant was not expected to return to a preinjury level from a
neurological perspective, with the neurological sequelae of the work-related injury being
permanent.
Dr. John M. Fenlin, a Board-certified orthopedic surgeon, examined appellant at the
request of Dr. Fried, and treated him from February 8, 2008 through September 11, 2009 for a
residual brachial plexus injury and adhesive capsulitis. Dr. Fried injected appellant with
Lidocaine and Lenalog for symptomatic release and encouraged him to do his exercises more
frequently for his adhesive capsulitis.
On March 24, 2011 OWCP referred appellant to Dr. Noubar A. Didizian, a Boardcertified orthopedic surgeon, for a second opinion. In a report dated April 21, 2011, Dr. Didizian
noted that neurologically, appellant was intact in both upper extremities and that he ruled out any
evidence of brachial plexopathy, ulnar and median nerve pathology. He opined that appellant’s
ongoing symptomatology could be explained on the basis of advance degenerative disease of the
cervical spine. Dr. Didizian noted that appellant did have limitations of motion of the operated
left shoulder and subjective complaints. He opined that, for the right shoulder, appellant had
adhesive capsulitis secondary to diabetes, but that the right shoulder had no involvement as far as
employment was concerned. Dr. Didizian opined that appellant did not have any repetitive-type
injury based on his job. He opined that operative findings of bicipital tenosynovitis were cured
by the surgery as was his left shoulder strain and sprain. Primary osteoarthritis was present at the
time of surgery and is part of his genetic makeup. Dr. Didizian opined that the upper extremity
symptomotology was the direct sequelae of the left shoulder surgery. He concluded that
appellant did not sustain any occupational disease as a result of his employment with the
employing establishment, and that his current condition was related to his left shoulder surgery,
which was the accepted injury.
By decision dated May 20, 2011, OWCP denied appellant’s claim for an occupational
disease. By letter dated May 26, 2011, appellant, through counsel, requested a hearing.

4

In a decision dated August 16, 2011, OWCP’s hearing representative determined that the
case was not in posture for decision due to an unresolved conflict between Dr. Fried and
Dr. Didizian with regard to whether appellant had brachial plexopathy and remanded the case for
further development of the medical record.
In a September 26, 2011 comprehensive report, Dr. Fried noted that his first evaluation of
appellant was on September 17, 2007. He discussed appellant’s work duties and reviewed his
treatment of appellant. Dr. Fried noted that he strongly disagreed with Dr. Didizian’s reports and
comments. He noted that appellant’s treatment has been based on a detailed clinical history,
clinical examinations, onset of clinical symptoms, operative findings, MRI scan positive finding,
EMG nerve conduction studies, positive Roos’ test, Hunter’s test, Tinel’s test and compression
tests which found consistently positive findings consistent with brachial plexus injury and
ongoing significant dysfunction and disability. Dr. Fried further found positive findings at
shoulder and arm on left, and findings on the right consistent with appellant’s clinical history and
examinations showing ongoing positive dysfunction. He noted that appellant remains with
ongoing dysfunction, disability and has permanent restrictions.
On September 14, 2011 OWCP referred appellant to Dr. Andrew Gelman, a Boardcertified orthopedic surgeon, for an impartial medical examination. The record contains a list of
previous physicians involved in the case (Form ME-M) as well as a Form ME023 -Appointment Schedule Notification. In an October 10, 2011 report, Dr. Gelman indicated that
based on his examination, he would not be able to definitively diagnose an impression of
brachial plexopathy. He stated that, from an examination perspective, Tinel’s above and/or
below the clavicle, bilaterally, is negative, while appellant’s difficulties are more so intrinsic and
immediately extrinsic to both shoulders. Dr. Gelman noted that he was aware as to the various
impressions per electrodiagnostic testing, but would be unable to support impressions of brachial
plexopathy. He noted that the sole diagnosis that had been accepted was that of left shoulder
strain and would maintain that was the sole diagnosis from May 3, 2005. Dr. Gelman did note
that appellant had left shoulder residuals, and that it did appear that he had some residuals
attributable to acromioclavicular (AC) joint pathology. He noted that this was further
compromised by diabetes mellitus, which contributed towards the adhesive capsulitis residuals.
By decision dated December 15, 2011, OWCP denied appellant’s claim.
December 21, 2011 appellant, through counsel, requested a hearing.

On

In a March 15, 2012 decision, OWCP’s hearing representative found that the case was
not in posture for decision due to deficiencies in the report of the impartial medical examiner,
Dr. Gelman. She noted that Dr. Gelman did not obtain a current EMG/NCS of the upper
extremities, did not adequately address the previous electrodiagnostic test results to definitively
rule out the presence of bilateral brachial plexopathy, and based his conclusion concerning causal
relationship solely on the May 3, 2005 traumatic injury and the accepted left shoulder condition
under that claim but failed to address whether appellant’s other conditions were causally related
in any way to his work duties prior to the May 3, 2005 injury or the limited clerk duties he
performed up until his retirement in May 2009. The hearing representative further indicated that
the statement of accepted facts did not provide a description of the physical requirements of the
work activities performed by appellant. She determined that a supplemental report from
Dr. Gelman was necessary.

5

By letter dated March 29, 2012, appellant indicated that OWCP erred when it noted that
he returned to light-duty work; rather that when he returned to work he performed his regular
job. He noted that his supervisor refused to let others help him, and that Dr. Fried threatened to
pull him off work unless he was given a suitable job assignment.
On June 14, 2012 Dr. Frank B. Sarlo, a Board-certified physiatrist, conducted motor
nerve study, sensory nerve study, F-wave study and EMG study on appellant, which Dr. Sarlo
found to be essentially normal. He noted no evidence to suggest entrapment of the median nerve
at the wrist or elbow, no evidence to suggest ulnar nerve root entrapment at the wrist or elbow at
this time in both upper extremities, no evidence to suggest ulnar nerve entrapment at the wrist or
elbow, no evidence to suggest peripheral polyneuropathy in the upper extremities with the
exception of mildly reduced SNAP amplitudes which is most likely due to the history of
diabetes; and no evidence to suggest neurogenic thoracic outlet syndrome.
By letter dated June 18, 2012, OWCP referred appellant to Dr. Gelman for a repeat
examination and supplemental opinion. The letter forwarded to appellant the entire file for
review of background material.
In a June 29, 2012 report, Dr. Gelman noted that he conducted an updated physical
evaluation and reviewed the medical reports, including new medical evidence. He noted that
appellant had not received any active care regarding his musculoskeletal system for
approximately two to three years. Dr. Gelman noted that his examination was similar, if not
identical, to the one he conducted before. He reviewed Dr. Sarlo’s report and determined that he
noted mild features likely due to diabetes mellitus and/or thoracic outlet syndrome, and stated
that such testing would be consistent with his prior evaluation as well as the current examination
which would not be supportive of a brachial plexopathy of either upper extremity. Dr. Gelman
stated that he was able to support a causal relationship with regard to appellant’s left shoulder
and the employment injury of May 3, 2005, but was otherwise unable to relate any of appellant’s
other difficulties to the May 3, 2005 employment injury. He further opined that, pursuant to his
clinical assessment and the correlating electrodiagnostic testing of June 14, 2012, he would not
be able to make the diagnosis of bilateral brachial plexus pathology. Dr. Gelman noted that
appellant had disease processes attributable to attrition. He concluded that he would be
supportive of Dr. Didizian’s comments pertaining to no evidence of brachial plexopathy, but
would not be able to support Dr. Fried’s opinion. Dr. Gelman also stated that the independent
objective electrophysiologic assessment of Dr. Sarlo did not identify any evidence of brachial
plexopathy of either upper extremity.
In a decision issued on July 23, 2012, OWCP again denied appellant’s claim because the
evidence did not establish brachial plexopathy in either extremity. As it determined that there
was no diagnosed condition, it did not address causal relationship.
On July 25, 2012 appellant, through counsel, requested a hearing. At the hearing held on
November 29, 2012, appellant’s counsel contended that Dr. Gelman was the wrong specialist as
appellant should have been referred to a neurologist; that there was no proof that Dr. Gelman
was properly selected as an impartial medical examiner; that the questions proposed to
Dr. Gelman were misleading in that they quoted Dr. Didizian’s report extensively; and that
Dr. Gelman missed the point in that he is focused on the May 3, 2005 employment injury.

6

By decision dated February 19, 2013, an OWCP hearing representative denied
appellant’s claim as it found that appellant had not established that he suffered from the brachial
plexus condition.
LEGAL PRECEDENT
An employee seeking compensation under FECA4 has the burden of establishing the
essential elements of his or her claim by the weight of the reliable, probative and substantial
evidence,5 including that he or she is an “employee” within the meaning of FECA6 and that he or
she filed his or her claim within the applicable time limitation.7 The employee must also
establish that he or she sustained an injury in the performance of duty as alleged and that his or
her disability for work, if any, was causally related to the employment injury.8 These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated on a traumatic injury or an occupational disease.9
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.10
The medical evidence required to establish causal relationship is usually rationalized
medical evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.11
Where there are opposing medical reports of virtually equal weight and rationale, the case
must be referred to an impartial medical specialist, pursuant to section 8123(a), to resolve the
4

5 U.S.C. §§ 8101-8193.

5

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

6

See M.H., 59 ECAB 461 (2008); Emiliana de Guzman (Mother of Elpedio Mercado), 4 ECAB 357, 359 (1951);
see 5 U.S.C. § 8101(1).
7

R.C., 59 ECAB 427 (2008); Kathryn A. O’Donnell, 7 ECAB 227, 231 (1954); see 5 U.S.C. § 8122.

8

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

9

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

10

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

11

Judith A. Peot, 46 ECAB 1036 (1995); Ruby I. Fish, 46 ECAB 276 (1994).

7

conflict in the medical evidence.12 In situations where there are opposing medical reports of
virtually equal weight and rationale and the case is referred to an impartial medical specialist for
the purpose of resolving the conflict, the opinion of such specialist, if sufficiently well
rationalized and based on a proper factual background, must be given special weight.13
A physician selected by OWCP to serve as an impartial medical specialist should be
wholly free to make a completely independent evaluation and judgment. To achieve this, OWCP
has developed specific procedures for the selection of impartial medical specialist designed to
provide safeguards against any possible appearance that the selected physician’s opinion is
biased or prejudiced. The procedures contemplate that impartial medical specialist will be
selected from Board-certified specialists in the appropriate geographical area on a strict rotating
basis in order to negate any appearance that preferential treatment exits between a particular
physician and OWCP.14 The Medical Management Application (MMA), which replaced the
Physician Directory System (PDS), allows users to access a database of Board-certified specialist
physicians and is used to schedule referee examination. The application contains an automatic
and strict rotational scheduling feature to provide for consistent rotation among physicians and to
record the information needed to document the selection of the physician. If an appointment
cannot be scheduled in a timely manner or cannot be scheduled for some other reason such as a
conflict or the physician is of the wrong specialty, the scheduler will update the application with
an appropriate bypass code. Upon the entering of a bypass code, the MMA will select the next
physician in the rotation.15
ANALYSIS
The Board finds this case is not in posture for decision.
Initially, the Board finds that OWCP did not establish that Dr. Gelman was selected in a
fair an unbiased manner. It is well established that OWCP has an obligation to verify that it
selected Dr. Gelman in a fair and unbiased manner. It maintains records for this very purpose.16
The current record includes a ME-M which listed the previous physicians involved in the case
and a report of a telephone call setting the appointment. Three are no other documents, screen
captures, or any other evidence to establish how the MMA system was used to select the referee
physician. Board case law provides that these forms are not sufficient documentation that
OWCP properly followed its selection procedures.17 The Board has placed great importance on
12

K.S., Docket No. 12-43 (issued March 12, 2013).

13

Anna M. Delaney, 53 ECAB 384 (2002).

14

T.T., Docket No. 12-736 (issued February 4, 2013).

15

See Federal (FECA) Procedure Manual, Part 3 -- Medical, OWCP Directed Medical Examinations, Chapter
3.550.5 (December 2012); see also J.G., Docket No. 13-965 (issued December 11, 2013).
16

J.N., Docket No. 13-289 (issued November 15, 2013); M.A., Docket No. 07-1344 (issue February 18, 2008).

17

L.M., Docket No. 12-1396 (issued January 25, 2013); D.A., Docket No. 12-311 (issued July 25, 2012); C.P.,
Docket No. 10-1247 (issued September 28, 2011), petition for recon. denied, Docket No. 10-1247 (issued
May 15, 2012).

8

the appearance as well as the fact of impartiality, and only if the selection procedures which were
designed to achieve this result are scrupulously followed may the selected physician carry the
special weight accorded to an impartial specialist.18 OWCP has not met its affirmative
obligation to establish that it properly followed its selection procedures.
The Board finds that counsel’s arguments contesting the description of appellant’s
employment duties in the statement of accepted facts are without merit. OWCP was not
required, under its procedure manual, to include in the statement of facts an extensive description
of appellant’s employment duties. In securing the opinion of a medical specialist, OWCP’s
procedures note that a statement of accepted facts and questions are to be prepared by the claims
examiner for use by the physician.19 Specifically, the claims examiner is required to correctly set
forth the relevant facts of the case, including the employee’s date of injury, age, job held when
injured, the mechanism of the injury and any conditions claimed or accepted by OWCP.20 The
procedural manual also provides that appellant’s employment history is not an essential issue
that must be provided in a statement of facts.21 Accordingly, the Board does not find that the
statement of accepted facts was deficient.
The Board further finds that appellant should have been referred to a neurologist in
addition to an orthopedic surgeon when the case was referred for an impartial medical
examination. There are extensive opinions in the record that appellant has brachial plexopathy.
Dr. Valentino, an osteopath, diagnosed brachial plexopathy, in addition to residual impingement
syndrome of the shoulder, multiple neuropathies and cervical degenerative disc disease.
Dr. Baran, a Board-certified physiatrist, noted that the electrophysiologic studies support a
diffuse right brachial plexopathy and on the left an irritative lesion of the brachial plexus.
Dr. Fenlin, a Board-certified orthopedic surgeon, treated appellant for brachial plexus injury.
Dr. Fried, appellant’s treating Board-certified orthopedic surgeon, submitted numerous medical
reports wherein he indicated that appellant had progressive aggravations of his bilateral upper
extremity conditions including brachial plexopathy, rotator cuff injuries and medial nerve carpal
tunnel involvement. Dr. Gordon, another Board-certified orthopedic surgeon, noted that he
would defer to a neurologist on the neurologic complaints of appellant. Subsequent to
Dr. Gordon’s opinion, Dr. Mandel, a Board-certified neurologist, diagnosed left brachial
plexopathy along with left cubital tunnel and left median neuropathy. On the other hand,
Drs. Hanley and Didizian, both Board-certified orthopedic surgeons and OWCP-appointed
second opinion physicians, disagreed. Dr. Hanley opined that appellant did not have a workrelated brachioplexus condition, although he did recommend further testing. Dr. Didizian ruled
out any evidence of brachial plexopathy, ulnar and median nerve pathology. The objective tests
in the record, including those discussed by Dr. Baran and those of Dr. Sarlo, are also in
disagreement. The Board finds that it was necessary to refer appellant to both a Board-certified
18

See D.M., Docket No. 11-1231 (issued January 25, 2012); D.L., Docket No. 11-660 (issued October 25, 2011).

19

Federal (FECA) Procedure Manual, Part 2 -- Claims, Statement of Accepted Facts, Chapter 2.809.12
(October 2005).
20

Id. Other information pertaining to medical treatment received the employee’s personal habits and off-duty or
family activities may be included as the case warrants; see A.C., Docket No. 09-389 (issued October 7, 2009).
21

Federal (FECA) Procedure Manual, supra note 16 at Chapter 2.809.13 (October 2005).

9

orthopedic surgeon and a Board-certified neurologist to resolve the conflict in the medical
evidence, pursuant to 5 U.S.C. § 8123(a).
On remand, OWCP shall refer appellant to specialists in the appropriate field of medicine
for impartial medical examinations. Those specialists shall be selected through the MMA, with
any appropriate participation by appellant’s counsel as he repeatedly requested. Following any
necessary further development, OWCP shall issue a de novo decision on the issue of whether
appellant established that he sustained bilateral brachial plexopathy or other bilateral injuries in
his upper extremities, causally related to factors of his federal employment.
CONCLUSION
The Board finds this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 19, 2013 is set aside and the case is remanded for
further proceedings consistent with this opinion.
Issued: February 18, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

10

